[Cite as Vacha v. N. Ridgeville, 136 Ohio St. 3d 199, 2013-Ohio-3020.]




            VACHA, APPELLEE, v. THE CITY OF NORTH RIDGEVILLE,
                                   APPELLANT, ET AL.
     [Cite as Vacha v. N. Ridgeville, 136 Ohio St. 3d 199, 2013-Ohio-3020.]
Political-subdivision immunity—Employer intentional tort—R.C. 2744.09(B)
        exception to political-subdivision immunity from tort liability may apply to
        employer-intentional-tort claim by a political subdivision’s employee.
    (Nos. 2011-1050 and 2011-1327—Submitted February 26, 2013—Decided
                                      July 17, 2013.)
     APPEAL from and CERTIFIED by the Court of Appeals for Lorain County,
                          No. 10CA009750, 2011-Ohio-2446.
                                  _________________
        FRENCH, J.
        {¶ 1} This certified-conflict and discretionary appeal presents the
following two issues: (1) whether R.C. 2744.09(B), an exception to political-
subdivision immunity from tort liability, applies to employer-intentional-tort
claims by a political subdivision’s employee and (2) whether appellant, the
city of North Ridgeville, was entitled to summary judgment on its former
employee’s employer-intentional-tort claim, based on political-subdivision
immunity. Consistent with Sampson v. Cuyahoga Metro. Hous. Auth., 131 Ohio
St.3d 418, 2012-Ohio-570, 966 N.E.2d 247, we hold that R.C. 2744.09(B) may
apply to an employer-intentional-tort claim by a political subdivision’s
employee, and we hold that North Ridgeville was not entitled to summary
judgment on the intentional-tort claim brought by appellee, Lisa Vacha, here.
Accordingly, we affirm the court of appeals’ judgment.
                            Facts and Procedural History
        {¶ 2} In March 2000, North Ridgeville hired Vacha as a helper in its
French Creek Wastewater Treatment Plant. As a helper, Vacha’s duties included
                             SUPREME COURT OF OHIO




basic plant maintenance and water testing.       North Ridgeville later promoted
Vacha to the position of unlicensed operator. An unlicensed operator has the
same duties as a helper but is also responsible for meter readings.
       {¶ 3} In 2004, North Ridgeville posted a job opening for another helper
at the French Creek plant. The North Ridgeville mayor, G. David Gillock, asked
Charles Ralston to apply for the helper position at the French Creek plant and
asked the plant superintendent, Donald Daley, to grant Ralston an interview.
Ralston, the father of two of Mayor Gillock’s grandchildren, was unemployed and
in arrears with his child support. Mayor Gillock had known Ralston for about
eight years and was aware that his daughter had twice called the police on Ralston
for domestic violence. The mayor did not, however, know that Ralston had a
criminal record.
       {¶ 4} Ralston applied for the helper position at the French Creek plant.
North Ridgeville inquires about felonies on its employment application, but it
does not conduct a criminal-background check before hiring an employee unless
the position requires security or leadership.     In his employment application,
Ralston truthfully answered that he did not have a felony record. Between 1994
and 1999, however, Ralston was convicted of misdemeanor domestic violence,
assault, and disorderly conduct. Daley interviewed Ralston, but did not ask
whether Ralston had a criminal record.        Daley was pleased with Ralston’s
interview, and North Ridgeville hired him for the helper position.
       {¶ 5} Ralston worked at the French Creek plant from March 2004 to
June 2, 2006. During Ralston’s employment at the plant, Vacha worked as an
unlicensed operator. At some point, Vacha and Ralston had a verbal altercation
after Vacha complained about Ralston’s wife driving onto the plant grounds.
After that altercation, however, Vacha and Ralston worked together without
incident (until the event underlying this case) and occasionally socialized outside
of work. Vacha occasionally drove Ralston to work. From January 2006 to June



                                         2
                                January Term, 2013




2, 2006, Vacha and Ralston worked the 4:00 p.m. to 2:00 a.m. shift together,
generally alone and unsupervised.
       {¶ 6} On June 2, 2006, Vacha picked Ralston up and drove him to the
plant for the night shift. During their shift, Vacha permitted Ralston to drive her
truck to purchase beer. After returning to the plant, Ralston raped and assaulted
Vacha. Vacha fled the plant on foot and reported the rape to the police. Ralston
was convicted of rape and sentenced to prison.
       {¶ 7} In June 2008, Vacha filed this action against Ralston and North
Ridgeville in the Lorain County Court of Common Pleas.            In her amended
complaint, Vacha brought claims against Ralston for damages resulting from the
assault and rape and for intentional infliction of emotional distress. Vacha alleged
the following four claims for relief against North Ridgeville: (1) negligent hiring
and supervising of Ralston, (2) vicarious liability for Ralston’s actions,
(3) reckless hiring and supervision of Ralston, and (4) intentional, willful, and
wanton disregard of the safety of others in selecting, supervising, and controlling
Ralston—an employer intentional tort.
       {¶ 8} North Ridgeville moved for summary judgment, claiming
immunity from tort liability under R.C. Chapters 2744 and 4123. The trial court
granted summary judgment in North Ridgeville’s favor on Vacha’s vicarious-
liability claim, but denied the city’s motion for summary judgment on Vacha’s
intentional-tort claim and her claims for negligent and reckless hiring and
supervision.   North Ridgeville appealed pursuant to R.C. 2744.02(C), which
provides that an order denying a political subdivision the benefit of an alleged
immunity from liability is a final order.
       {¶ 9} The Ninth District Court of Appeals held that Ohio workers’
compensation law, R.C. Chapter 4123, precluded recovery on Vacha’s claims for
negligent and reckless hiring and supervision, and it reversed the trial court’s
denial of summary judgment on those claims. On the other hand, the court of




                                            3
                             SUPREME COURT OF OHIO




appeals affirmed the denial of North Ridgeville’s motion for summary judgment
on Vacha’s employer-intentional-tort claim.       The court held that because an
intentional tort may arise out of the employment relationship between a political
subdivision and its employee, North Ridgeville did not establish that it was
entitled to immunity as a matter of law on that claim. Id. at ¶ 22-23.
       {¶ 10} The court of appeals certified that its decision conflicts with Zieber
v. Heffelfinger, 5th Dist. Richland No. 08CA0042, 2009-Ohio-1227; Williams v.
McFarland Properties, L.L.C., 177 Ohio App. 3d 490, 2008-Ohio-3594, 895
N.E.2d 208 (12th Dist.); Coats v. Columbus, 10th Dist. Franklin No. 06AP-681,
2007-Ohio-761; and Villa v. Elmore, 6th Dist. Lucas No. L-05-1058, 2005-Ohio-
6649. We agreed that a conflict exists and also accepted jurisdiction over North
Ridgeville’s discretionary appeal regarding Vacha’s intentional-tort claim. Vacha
v. N. Ridgeville, 129 Ohio St. 3d 1487, 2011-Ohio-5129, 954 N.E.2d 661; 129
Ohio St. 3d 1488, 2011-Ohio-5129, 954 N.E.2d 661. We consolidated the appeals
and held them for Sampson, 131 Ohio St. 3d 418, 2012-Ohio-570, 966 N.E.2d
247. Id. Following our decision in Sampson, we sua sponte ordered the parties to
brief the certified-conflict question: “Does R.C. 2744.09 create an exception to
Political Subdivision Immunity for intentional tort claims alleged by a public
employee?” Vacha v. N. Ridgeville, 131 Ohio St. 3d 1537, 2012-Ohio-2025, 966
N.E.2d 892.
                                      Analysis
       {¶ 11} This appeal concerns only Vacha’s employer-intentional-tort
claim, in which she alleged that North Ridgeville “acted intentionally with willful,
wanton disregard for the safety of others, in selecting, supervising or otherwise
controlling” Ralston. To recover for an employer intentional tort, an injured
employee must prove that “the employer committed the tortious act with the
intent to injure another or with the belief that the injury was substantially certain
to occur.” R.C. 2745.01(A). As used in that statute, “ ‘substantially certain’



                                         4
                                January Term, 2013




means that an employer acts with deliberate intent to cause an employee to suffer
an injury, a disease, a condition, or death.” R.C. 2745.01(B).
       {¶ 12} North Ridgeville argued that it was entitled to summary judgment
on Vacha’s intentional-tort claim because it was immune from liability under R.C.
Chapter 2744. The Ohio Political Subdivision Tort Liability Act, R.C. Chapter
2744, provides that political subdivisions are generally immune from liability for
damages in civil actions: “Except as provided in division (B) of this section, a
political subdivision is not liable in damages in a civil action for injury, death, or
loss to person or property allegedly caused by any act or omission of the political
subdivision or an employee of the political subdivision in connection with a
governmental or proprietary function.” R.C. 2744.02(A)(1). North Ridgeville is
a political subdivision for purposes of the act, and none of the exceptions in R.C.
2744.02(B) apply. The Political Subdivision Tort Liability Act, however, does
not apply to “[c]ivil actions by an employee * * * against his political subdivision
relative to any matter that arises out of the employment relationship between the
employee and the political subdivision.” (Emphasis added.) R.C. 2744.09(B).
The purpose of R.C. 2744.09(B) is to protect public employees by allowing them
to recover against their employers, who would otherwise be entitled to immunity
under R.C. Chapter 2744. Sampson, 131 Ohio St. 3d 418, 2012-Ohio-570, 966
N.E.2d 247, at ¶ 13.
       {¶ 13} North Ridgeville’s entitlement to immunity on Vacha’s employer-
intentional-tort claim depends upon the applicability of R.C. 2744.09(B). In its
motion for summary judgment, North Ridgeville argued that intentional torts do
not arise out of the employment relationship between a political subdivision and
its employee and that political-subdivision immunity therefore applies. The court
of appeals, however, held that Vacha’s intentional-tort claim “may constitute a
claim within the scope of R.C. 2744.09(B)” and found that North Ridgeville did




                                          5
                              SUPREME COURT OF OHIO




not establish that it was entitled to immunity as a matter of law. 2011-Ohio-2446
at ¶ 23.
           {¶ 14} After the court of appeals issued its decision in this case, we
addressed the applicability of R.C. 2744.09(B) to employer-intentional-tort claims
by public employees in Sampson. Like this case, Sampson stemmed from a denial
of a political subdivision’s motion for summary judgment.
           {¶ 15} In Sampson, a plumber employed by the Cuyahoga Metropolitan
Housing Authority (“CMHA”) sued CMHA for various intentional-tort and
negligence claims. Sampson, 131 Ohio St. 3d 418, 2012-Ohio-570, 966 N.E.2d
247, at ¶ 2, 6. Sampson’s claims arose from his arrest by CMHA, during work
hours and on CMHA property, for felony theft in office and misuse of CMHA
credit cards. Id. at ¶ 2-4, 6. CMHA terminated Sampson’s employment after a
grand jury indicted him. Id. at ¶ 4. After failing to subpoena a witness from the
credit-card company, the county prosecutor dismissed the charges against
Sampson prior to trial, with prejudice. Id. Following arbitration on a grievance
filed by Sampson, CMHA reinstated Sampson to his former position with back
wages, benefits, and seniority, but Sampson resigned, finding the atmosphere
intolerable upon his return to work. Id. at ¶ 5.
           {¶ 16} CMHA claimed immunity from liability under R.C. Chapter 2744
on all of Sampson’s claims. Id. at ¶ 6. With respect to Sampson’s intentional-tort
claims, CMHA relied on a principle from workers’ compensation law, set forth in
Blankenship v. Cincinnati Milacron Chems., Inc., 69 Ohio St. 2d 608, 433 N.E.2d
572 (1982), that intentional torts necessarily occur outside of, and cannot arise
from, the employment relationship. Sampson at ¶ 12. Based on that principle,
CMHA argued that R.C. 2744.09(B) did not strip it of an immunity defense. Id.
Sampson responded that his claims, including his intentional-tort claims, arose out
of his employment relationship with CMHA and that R.C. 2744.09(B) therefore




                                          6
                                January Term, 2013




precluded CMHA’s assertion of political-subdivision immunity.            Sampson at
¶ 10-11.
       {¶ 17} Noting the differences between the policies underlying political-
subdivision-tort immunity and workers’ compensation, we refused to incorporate
the Blankenship rationale into the political-subdivision-immunity context.
Sampson at ¶ 16. We held:


               1. When an employee of a political subdivision brings a
       civil action against the political subdivision alleging an intentional
       tort, that civil action may qualify as a “matter that arises out of the
       employment relationship” within the meaning of R.C. 2744.09(B).
               2.   An employee’s action against his or her political-
       subdivision employer arises out of the employment relationship
       between the employee and the political subdivision within the
       meaning of R.C. 2744.09(B) if there is a causal connection or a
       causal relationship between the claims raised by the employee and
       the employment relationship.


Id. at paragraphs one and two of the syllabus. Sampson thus clarified that some,
but not all, employer-intentional-tort claims against a political subdivision qualify
as civil actions “relative to any matter that arises out of the employment
relationship,” within the meaning of R.C. 2744.09(B).
       {¶ 18} The court of appeals’ decision in this case predated Sampson, but it
closely parallels the Sampson holding. The court of appeals noted that in Buck v.
Reminderville, 9th Dist. Summit No. 25272, 2010-Ohio-6497, it had recently
overruled its opinion in Ellithorp v. Barberton City School Dist. Bd. of Edn., 9th
Dist. Summit No. 18029, 1997 WL 416333 (July 9, 1997), a case that North
Ridgeville cited in its motion for summary judgment. In Buck, at ¶ 10, quoting




                                         7
                              SUPREME COURT OF OHIO




R.C. 2744.09(B), the court of appeals held that “a claim by the employee of a
political subdivision against the political subdivision for its intentionally tortious
conduct may constitute a ‘civil action[] * * * relative to any matter that arises out
of the employment relationship between the employee and the political
subdivision’ under [R.C.] 2744.09(B).” This court summarily affirmed Buck on
the authority of Sampson. Buck v. Reminderville, 132 Ohio St. 3d 24, 2012-Ohio-
1580, 967 N.E.2d 1218. Based on Buck, and consistent with our subsequent
opinion in Sampson, the court of appeals held that the trial court did not err in
denying North Ridgeville’s motion for summary judgment, because “Vacha’s
employer intentional tort claim may constitute a claim within the scope of R.C.
2744.09(B).” 2011-Ohio-2446 at ¶ 23.
       {¶ 19} Sampson, which we reaffirm today, answers the certified-conflict
question in this case; “When an employee of a political subdivision brings a civil
action against the political subdivision alleging an intentional tort, that civil action
may qualify as a ‘matter that arises out of the employment relationship’ within the
meaning of R.C. 2744.09(B).” Sampson, 131 Ohio St. 3d 418, 2012-Ohio-570,
966 N.E.2d 247, at paragraph one of the syllabus. But the answer to the certified-
conflict question is not dispositive of the discretionary appeal. As in Sampson,
the determination that an employer-intentional-tort claim may implicate the R.C.
2744.09(B) exception to political-subdivision-tort immunity does not answer
whether that statute applies in a particular case. That determination requires a
court to consider whether “there is a causal connection or a causal relationship
between the claims raised by the employee and the employment relationship.”
Sampson at paragraph two of the syllabus. Because the order on appeal was a
denial of a motion for summary judgment, we review the matter de novo,
governed by the standards in Civ.R. 56. Comer v. Risko, 106 Ohio St. 3d 185,
2005-Ohio-4559, 833 N.E.2d 712, ¶ 8.




                                           8
                                January Term, 2013




         {¶ 20} In Sampson, the court of appeals considered the evidence presented
and held that Sampson’s claims clearly arose out of his employment relationship
with CMHA, and we agreed. Id. at ¶ 18. We concluded that reasonable minds
could find that Sampson’s claims arose out of his employment relationship with
CMHA and that they were, therefore, excepted from immunity under R.C.
2744.09(B). Id. at ¶ 19, 22.
         {¶ 21} To resolve the discretionary appeal here, Sampson requires
consideration of whether there is a causal connection or causal relationship
between Vacha’s intentional-tort claim and her employment relationship. If there
is, then Vacha’s claim arises out of the employment relationship and the city may
not claim political-subdivision immunity. If, on the other hand, there is no causal
connection or causal relationship, then the city may be entitled to immunity under
R.C. Chapter 2744.
         {¶ 22} To determine whether there is a causal connection or a causal
relationship between Vacha’s intentional-tort claim and her employment
relationship with North Ridgeville, we must look to the factual basis for Vacha’s
claim.    North Ridgeville argues that Ralston’s criminal acts are unrelated to
Vacha’s employment relationship with the city, and this may be true, but Vacha’s
intentional-tort claim is not based on the rape and assault she suffered. Vacha
pleaded a separate claim to impose vicarious liability upon North Ridgeville for
Ralston’s criminal acts, but that claim is not before this court. Rather, Vacha
alleged intentional misconduct by the city in its selection, supervision, and control
of Ralston. It is a causal connection or causal relationship between that alleged
conduct and Vacha’s employment relationship that governs the applicability of
R.C. 2744.09(B) here.
         {¶ 23} This case does not present the clear causal relationship present in
Sampson, 131 Ohio St. 3d 418, 2012-Ohio-570, 966 N.E.2d 247, where CMHA
had its employee arrested during work hours, on work grounds, and for alleged




                                         9
                              SUPREME COURT OF OHIO




misconduct in his job duties. A plaintiff need only establish a genuine issue of
material fact as to whether the plaintiff’s claims are causally related or causally
connected to the employment relationship to survive summary judgment.
Sampson at ¶ 19, 22. Here, unlike in Sampson, neither the trial court nor the court
of appeals has finally resolved the immunity question in this case. The trial court
did not mention political-subdivision immunity, but simply held that there were
genuine issues of material fact as to whether North Ridgeville committed an
intentional tort. The court of appeals addressed North Ridgeville’s summary-
judgment argument regarding immunity on Vacha’s intentional-tort claim: “The
city maintained that, as a matter of law, the ‘civil actions’ that are within the
scope of R.C. 2744.09(B) do not include employer intentional torts.” 2011-Ohio-
2446 at ¶ 20. The court of appeals simply held that North Ridgeville did not
establish entitlement to immunity as a matter of law. Id. at ¶ 23. The court did
not, however, examine the evidence to determine whether a causal connection or
causal relationship exists under the facts of this case.
       {¶ 24} Sampson demands affirmance of the denial of North Ridgeville’s
motion for summary judgment on Vacha’s employer-intentional-tort claim. The
court of appeals appropriately rejected North Ridgeville’s argument that R.C.
2744.09(B) never applies to intentional-tort claims and correctly held that
Vacha’s employer-intentional-tort claim may constitute a claim within the scope
of R.C. 2744.09(B). Neither the trial court nor the court of appeals, however,
considered whether the particular evidence in this case established a genuine issue
of material fact as to whether there is a causal connection or a causal relationship
between North Ridgeville’s selection, supervision, and control of Ralston, and
Vacha’s employment relationship with the city.             We decline to make that
determination in the first instance.
       {¶ 25} According to North Ridgeville, Vacha argues that merely alleging
an intentional tort satisfies the causal-connection requirement. Regardless of



                                          10
                                January Term, 2013




whether that is an accurate characterization of Vacha’s argument, our affirmance
of the court of appeals’ judgment does not constitute a holding that mere
allegations of a causal relationship are sufficient to preclude a political
subdivision’s assertion of immunity under R.C. Chapter 2744. If, however, there
is a genuine issue of material fact as to whether a plaintiff’s claim is causally
related or connected to the plaintiff’s employment relationship, a political
subdivision will not be entitled to summary judgment on the basis of political-
subdivision immunity. That is not to suggest that a political subdivision cannot
ultimately demonstrate the absence of the required connection and its entitlement
to immunity upon a full presentation of the evidence, despite an earlier denial of
summary judgment.       Nor do we suggest that there is no such thing as an
employer-intentional-tort claim that so clearly lacks a causal relationship or causal
connection that it falls outside the scope of R.C. 2744.09(B) as a matter of law.
For example, were Vacha’s intentional-tort claim against North Ridgeville based
solely on Ralston’s criminal conduct, and not upon alleged intentional misconduct
by the city itself, there might be an argument that her claim would fall outside the
scope of R.C. 2744.09(B) as a matter of law. That is not, however, the claim that
Vacha asserts.
                                    Conclusion
       {¶ 26} In conclusion, we answer the certified-conflict question by
reaffirming our holding in Sampson, 131 Ohio St. 3d 418, 2012-Ohio-570, 966
N.E.2d 247, that a civil action by an employee of a political subdivision alleging
an intentional tort against his or her employer may fall within the R.C. 2744.09(B)
exception to political-subdivision immunity. We further affirm the judgment of
the court of appeals in this case because North Ridgeville did not establish that it
is entitled to political-subdivision immunity on Vacha’s employer-intentional-tort
claim as a matter of law.
                                                                Judgment affirmed.




                                         11
                             SUPREME COURT OF OHIO




      O’CONNOR, C.J., and PFEIFER, LANZINGER, and O’NEILL, JJ., concur.
       O’DONNELL and KENNEDY, JJ., concur in part and dissent in part.
                              ____________________
       KENNEDY, J., concurring in part and dissenting in part.
       {¶ 27} I reluctantly agree that it might be possible under Sampson v.
Cuyahoga Metro Hous. Auth., 131 Ohio St. 3d 418, 2012-Ohio-570, 966 N.E.2d
247, for Lisa Vacha to show that her intentional-tort claim is causally related to
her employment relationship with the city, which would mean that the exception
to political-subdivision immunity under R.C. 2744.09(B) is applicable. However,
even if there is a causal connection and immunity does not apply, Vacha will have
to prove her intentional-tort claim against the city. Remanding this cause to
determine whether immunity applies is a vain act because there is no evidence
that the city acted with deliberate intent to harm Vacha. For that reason, I would
dismiss her complaint for failing to establish a claim upon which relief can be
granted. Therefore, I respectfully concur in part and dissent in part.
       {¶ 28} In the city’s appeal from the trial court’s denial of its motion for
summary judgment, the city argued that R.C. 2745.01, the employer-intentional-
tort statute, should be applied in determining whether Vacha had established an
employer-intentional-tort claim.    The court of appeals declined to apply R.C.
2745.01 because the city had not mentioned that statute in its motion for summary
judgment. 2011-Ohio-2446 at ¶ 17. Instead, the court of appeals affirmed the
trial court’s holding that there was a genuine issue of material fact as to whether
the city had committed an intentional tort under Fyffe v. Jeno’s Inc., 59 Ohio
St.3d 115, 570 N.E.2d 1108 (1991), reasoning that the trial court had had no
authority to grant summary judgment on a ground that the city had failed to raise.
2011-Ohio-2446 at ¶ 15, 17.
       {¶ 29} Fyffe espoused a common-law rule whereby an employee could
recover in an employer-intentional-tort case if the employee demonstrated that the



                                         12
                                January Term, 2013




employer had knowledge of a dangerous working condition and yet required the
employee to perform his or her work anyway, knowing with substantial certainty
that the employee would be harmed. Fyffe at paragraphs one and two of the
syllabus. Fyffe required a plaintiff to prove that the employer knew that injuries
to employees were “ ‘certain or substantially certain to result.’ ” (Emphasis
added.) Englund v. Wendy’s Internatl., Inc., 6th Dist. Lucas No. L-95-229, 1996
WL 199167, * 3 (Apr. 26, 1996), quoting Fyffe at paragraph two of the syllabus.
       {¶ 30} In 2005, the General Assembly codified the requirements for
employer-intentional-tort claims in R.C. 2745.01. By enacting R.C. 2745.01, the
General Assembly intended to “ ‘significantly curtail an employee’s access to
common-law damages for what we will call a “substantially certain” employer
intentional tort.’ ” Houdek v. ThyssenKrupp Materials N.A., Inc., 134 Ohio St. 3d
491, 2012-Ohio-5685, 983 N.E.2d 1253, ¶ 23, quoting Stetter v. R.J. Corman
Derailment Servs., L.L.C., 125 Ohio St. 3d 280, 2010-Ohio-1029, 927 N.E.2d
1092, ¶ 27. R.C. 2745.01 “ ‘permit[s] recovery for employer intentional torts
only when an employer acts with specific intent to cause injury.’ ” Id. at ¶ 23,
quoting Kaminski v. Metal & Wire Prods. Co., 125 Ohio St. 3d 250, 2010-Ohio-
1027, 927 N.E.2d 1066, ¶ 56. Accordingly, “absent a deliberate intent to injure
another, an employer is not liable for a claim alleging an employer intentional
tort.” (Emphasis added.) Id. at ¶ 25.
       {¶ 31} To the extent that Fyffe espouses a “substantially certain”
employer intentional tort, it is no longer good law. Applying the common-law
definition of intentional tort espoused in Fyffe will create a substantial injustice to
the city by providing Vacha with a lower threshold of proof than is required by
R.C. 2745.01. Therefore, I would apply R.C. 2745.01 as interpreted in Houdek
and require that Vacha prove that the city acted with deliberate intent to injure
her.




                                          13
                             SUPREME COURT OF OHIO




       {¶ 32} David Gillock, the mayor of North Ridgeville, told Ralston about
the entry-level job opening for a helper at the French Creek water-treatment plant.
Gillock asked Don Daley, the superintendent of the plant, to interview Ralston for
the position. At the time, the mayor was aware that his daughter had called the
police on Ralston twice for domestic violence, but in his deposition, he testified
that she had not pressed charges regarding either incident.               The city’s
employment application asked, “Since your 18th birthday, have you ever pled
guilty to, or been found guilty of any offense other than minor traffic offenses.”
Daley admitted that when he interviewed Ralston, he did not ask him whether he
had a criminal record. The city did not conduct background checks for entry-
level positions.
       {¶ 33} Although it may be prudent for an employer to conduct a criminal-
background check for all employment applicants, it is not required by law. Rozzi
v. Star Personnel Servs., Inc., 12th Dist. Butler No. CA2006-07-162, 2007-Ohio-
2555, ¶ 11. Nevertheless, the discovery of a job applicant’s violent criminal
history could make it foreseeable to the employer that the employee has a
propensity for violence, and if the applicant is hired anyway and then injures
someone while on the job, the victim may have grounds to support a negligent-
hiring claim. Id. at ¶ 13.
       {¶ 34} When the city hired Charles Ralston, he had no felony convictions,
but he did have several misdemeanor convictions for domestic violence and one
for assault.   While this evidence, combined with the mayor’s knowledge of
Ralston’s history, might be sufficient to raise a genuine issue of material fact as to
whether Ralston had a propensity for violence that the city knew or should have
known about, possibly supporting a claim against the city for negligent, or maybe
even reckless, hiring and/or supervision (claims that are barred by workers’
compensation law), I would hold that it is insufficient as a matter of law to
support a claim that the city acted with deliberate intent to injure Vacha. Houdek,



                                         14
                                January Term, 2013




134 Ohio St. 3d 491, 2012-Ohio-5685, 983 N.E.2d 1253, at ¶ 29. Consequently,
remanding this case for consideration whether immunity applies is a vain act. See
State ex rel. Kinnear Div., Harsco Corp. v. Indus. Comm., 77 Ohio St. 3d 258,
263, 673 N.E.2d 1290 (1997). I would dismiss Vacha’s intentional-tort claim
against the city.
        {¶ 35} Accordingly, I respectfully concur in part and dissent in part.
        O’DONNELL, J., concurs in the foregoing opinion.
                             ____________________
        John P. Hildebrand Co., L.P.A., and John Hildebrand Sr., for appellee.
        Mazanec, Raskin & Ryder Co., L.P.A., John T. McLandrich, James A.
Climer, and Frank H. Scialdone, for appellant.
        Ice Miller, L.L.P., Stephen L. Byron, Stephen J. Smith, and Chris W.
Michael; and John Gotherman, urging reversal for amicus curiae Ohio Municipal
League.
        Giorgianni Law, L.L.C., and Paul Giorgianni, urging affirmance for
amicus curiae Ohio Association for Justice.
                           ________________________




                                         15